Citation Nr: 1750412	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1986 and from July 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to    the Veteran's electronic claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a total disability rating based on individual unemployability (TDIU rating).

At his video conference hearing before the Board, the Veteran testified that the symptoms of his service-connected PTSD had significantly worsened since his   most recent VA examination was performed in April 2010. Accordingly, a new examination is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated during the course of this appeal.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Thereafter, schedule the Veteran for an examination to determine the current severity of his service-connected PTSD. The electronic claims file must be reviewed by      the examiner in conjunction with the examination.  Any indicated diagnostic tests should be accomplished.  All pertinent symptomatology and findings associated with     the Veteran's service-connected PTSD must be reported     in detail.

a. As the record shows the Veteran also has a nonservice-connected psychotic disorder, the examiner is also asked to identify any current psychiatric symptomatology that is solely attributable to the psychotic disorder and not in any way associated with his PTSD.

b. The examiner should also indicate the functional impairment with respect to employment that is due to the Veteran's PTSD symptomatology, without consideration of symptoms solely attributable to the nonservice-connected psychosis. 

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto    before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






